The petitioner, without asking for a rehearing, suggests that the Court might wish to reconsider certain phraseology of the opinion filed in this case, "if it wishes the decision to be in harmony with certain former decisions of the Supreme Court, not expressly overruled." This comment has reference to the constitutional principle heretofore declared by this Court that the debt limit of a given governmental unit is not restricted by outstanding indebtedness of a political subdivision of the same unit.
The facts of the present case do not involve that principle. The opinion of the Court clearly points this out. There cannot, *Page 419 
therefore, by any probability that the opinion in this case may be construed as intended to affect the constitutional principle above referred to.
The petition is dismissed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.